Citation Nr: 1414837	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUES

1.  Whether the claim for payment or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010, was timely filed. 

2.  Entitlement to payment or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Flowood, Mississippi. 

The Veteran presented testimony before the undersigned at a travel Board hearing in March 2012.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence (medical bills and his notes of phone calls regarding outstanding bills) along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

For the reasons detailed below, the Board finds that the Veteran's claim was timely filed.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the merits of the underlying claim.  Accordingly, that portion of the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A claim for payment or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010, was filed prior to May 21, 2013.






CONCLUSION OF LAW

The criteria for a timely claim for the payment of or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010, are met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1004 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's claim for payment or reimbursement has been denied under the provisions of 38 U.S.C.A. § 1725 on the basis that he did not file his claim within the applicable time period.  (The Board notes that the Veteran was not service connected for any disability at the time the claim was adjudicated; and, therefore, the provisions of 38 U.S.C.A. § 1728 were not for application.)

The action by the VAMC was based on the clear meaning of 38 C.F.R. §§ 17.000-17.008 (2010) at the time.  Since that action, Congress has amended these regulations to be consistent with 38 U.S.C.A. § 1725 and to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances.  See 38 C.F.R. §§ 17.001, 17 .002, 17.004 (effective May 21, 2012).

The record reflects that the Veteran was taken to the emergency room of Drumright Regional Hospital on January 1, 2010.  The hospital submitted claims for payment directly to VA on January 22, 2010 and April 29, 2010.  The medical records associated with the January 1, 2010, treatment were submitted to VA in April 2011.  

Claims for reimbursement under 38 U.S.C.A. § 1725 must be received within 90 days of the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  Notwithstanding this provision, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than one year after May 21, 2012.  38 C.F.R. § 17.1004(f).  

Here, the Veteran received emergency treatment in January 2010 and his claim was received prior to May 21, 2013.  

In view of the foregoing, the Board finds that the Veteran did file a timely claim for the benefits sought on appeal.  Therefore, the claim cannot be denied on that basis, and VA must consider the merits of the underlying claim.


ORDER

A claim for payment or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010, was timely filed.  To this extent only, the benefit sought on appeal is allowed.



REMAND

The merits of the Veteran's claim were not considered by to VAMC.  When the Board addresses in its decision a question that had not been addressed by the agency of original jurisdiction (AOJ), it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the Veteran's arguments pertaining to these claims largely focus around why his claim should be considered timely.  Therefore, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of the underlying claim without first remanding this issue to the AOJ.  As such, a remand is warranted to afford the Veteran with all due process.

Accordingly, the case is REMANDED for the following action:

Following any development warranted by the record, adjudicate the merits of the Veteran's claim for entitlement to payment or reimbursement of medical expenses incurred at Drumright Regional Hospital for medical treatment on January 1, 2010.  

If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


